DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, 16-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al (US 5,613,505).
	Regarding claim 1, Campbell discloses an apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: 
5a heating zone (Shown in the figure below) for receiving an article (Fig. 2 C), the article (Fig. 2 C) comprising smokable material and heating material that is heatable by penetration with a varying magnetic field to heat the smokable material (Col. 5 lines 20-31); 
and a magnetic field generator (Fig. 2 #10 induction heating source) for generating a varying magnetic field that penetrates the heating zone (Shown in the figure below), the magnetic field generator (Fig. 2 #10 induction heating source) (Col. 5 lines 38-42) and a coil (Fig. 2 #12 excitation coil); 
wherein the core (Col. 5 lines 38-42) comprises a magnetically permeable first portion (Fig. 2 #30 middle section) and magnetically permeable first and second arms (Fig. 2 #s 32 and 34 legs) extending from the first portion (Fig. 2 #30 middle section), wherein the coil (Fig. 2 #12 excitation coil) is wound around the first portion (Fig. 2 #30 middle section) of the core, and wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core are on different sides of the heating zone (Shown in the figure below) wherein the heating zone (Show in the figure below) is elongate (Applicant does not give a length that would narrow the interpretation of “elongate.” Observing BRI, Examiner takes the position that the heating zone is elongate as it is shown to encapsulate the majority of C, the article to be heated.).

    PNG
    media_image1.png
    525
    576
    media_image1.png
    Greyscale

Regarding claim 2, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core have respective free ends on different sides of the heating zone (Leg 32 is located at the top of the heating zone and leg 34 is located at the bottom of the heating zone.).
Regarding claim 3, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core are on 20opposite sides of the heating zone (Leg 32 is located at the top of the heating zone and leg 34 is located at the bottom of the heating zone, the top being opposite the bottom.).
Regarding claim 4, Campbell teaches the apparatus as appear above (See the rejection of claim 3), and Campbell further teaches wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core have respective free ends (Examiner considers the tips of Fig. 2 #s 32 and 34 legs to be the free ends of the legs.) on opposite sides of the heating zone. 
Regarding claim 5, Campbell teaches the apparatus as appear above (See the rejection of claim 4), and Campbell further teaches wherein the respective free ends (Tips of Fig. 2 #s 32 and 34 legs) of the first and second arms (Fig. 2 #s 32 and 34 legs) of the core face each other through the heating zone (Fig. 2 shows the tips of the arms facing each other with a magnetic field flowing between the two tips.).
Regarding claim 6, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein each of the first and second arms (Fig. 2 #s 32 and 34 legs) of the core is elongate in a direction parallel to a (Applicant does not give a length that would narrow the interpretation of “elongate.” Observing BRI, Examiner takes the position that the legs are elongate in a direction parallel to a longitudinal axis of the heating zone).

    PNG
    media_image1.png
    525
    576
    media_image1.png
    Greyscale

Regarding claim 7, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core extend from opposite ends of the first portion of the core (The figure above shows #s 32 and 34 legs extending from opposite ends of the core.)).
Regarding claim 14, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein the magnetic field generator (Fig. 2 #10 induction heating source) comprises a magnetically permeable second core (Col. 5 lines 38-42; The #10 heating source on the right in Fig. 2) and a second coil (Fig. 2 #12 excitation coil on the right); and wherein the second core (Col. 5 lines 38-42; The #10 heating source on the right in Fig. 2) comprises a magnetically permeable first portion (Fig. 2 #30 middle section on the right) and magnetically permeable first and second arms (Fig. 2 #s 32 and 34 legs on the right) extending from the first portion (Fig. 2 #30 middle section on the right), wherein WO 2017/072144 PCT/EP2016/07573432the second coil (Fig. 2 #12 excitation coil on the right) is wound around the first portion (Fig. 2 #30 middle section on the right) of the second core (Col. 5 lines 38-42; The #10 heating source on the right in Fig. 2), and wherein the first and second arms (Fig. 2 #s 32 and 34 legs on the right) of the second core have respective free ends that face the heating zone (Examiner considers the top portions of the legs 32 and 34 to be free ends and they both face the heating zone.).
Regarding claim 16, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein the first portion (Fig. 2 #30 middle section) of the core is unitary with each of the first and second arms (Fig. 2 #s 32 and 34 legs) of the core (Fig. 2 shows the middle portion and the legs to be one complete unit.).
Regarding claim 17, Campbell teaches the apparatus as appear above (See the rejection of claim 1), and Campbell further teaches wherein the heating zone (Shown in the figure below) is a recess in the apparatus (The figure below shows the heating zone to be a recess in the apparatus) or a recess in the core.

    PNG
    media_image1.png
    525
    576
    media_image1.png
    Greyscale

Regarding claim 18, Campbell discloses a system (Fig. 2), comprising:
an article (Fig. 2 C) comprising smokable material and a heater, wherein the heater comprises heating material that is heatable by penetration with a varying magnetic field to heat the smokable material (Col. 5 lines 20-31); 
and an apparatus (Fig. 2 #10 induction heating source) for heating the smokable material to volatilize at least one component of the smokable material (Examiner considers this limitation to be the intended use of the apparatus. The induction heating source is used to volatilize a smokable material.), the apparatus (Fig. 2 #10 induction heating source) comprising: 
a heating zone (Shown in the figure below) for receiving the article (Fig. 2 C) and a magnetic field generator (Fig. 2 #10 induction heating source) for generating a varying magnetic field that penetrates the heater when the article is in the heating zone (Examiner considers this limitation to be the intended use of the magnetic field generator; The induction heating source is used to heat magnetically permeable particles inside the article, causing the smokable material to be volatized.), the magnetic field generator comprising a magnetically permeable core (Col. 5 lines 38-42) and a coil (Fig. 2 #12 excitation coil); 
wherein the core (Col. 5 lines 38-42) comprises a magnetically permeable first portion (Fig. 2 #30 middle section) and magnetically permeable first and second arms (Fig. 2 #s 32 and 34 legs) extending from the first portion (Fig. 2 shows the arms extending from the middle portion.), wherein the coil (Fig. 2 #12 excitation coil) is wound around the first portion (Fig. 2 #30 middle section) of the core, and wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core are on different sides of the heating zone (Leg 32 is located at the top of the heating zone and leg 34 is located at the bottom of the heating zone.).

    PNG
    media_image1.png
    525
    576
    media_image1.png
    Greyscale

Regarding claim 19, Campbell teaches the apparatus as appear above (See the rejection of claim 18), and Campbell further teaches wherein the magnetic field (Fig. 2 #10 induction heating source) comprises a magnetically permeable second core (Col. 5 lines 38-42; The #10 heating source on the right in Fig. 2) and a second coil (Fig. 2 #12 excitation coil on the right); and wherein the second core (Col. 5 lines 38-42; The #10 heating source on the right in Fig. 2) comprises a magnetically permeable first portion (Fig. 2 #30 middle section on the right) and magnetically permeable first and second arms (Fig. 2 #s 32 and 34 legs on the right) extending from the first portion (Fig. 2 #30 middle section on the right), wherein WO 2017/072144 PCT/EP2016/07573432the second coil (Fig. 2 #12 excitation coil on the right) is wound around the first portion (Fig. 2 #30 middle section on the right) of the second core (Col. 5 lines 38-42; The #10 heating source on the right in Fig. 2), and wherein the first and second arms (Fig. 2 #s 32 and 34 legs on the right) of the second core have respective free ends that face the heating zone (Examiner considers the top portions of the legs 32 and 34 to be free ends and they both face the heating zone.).
Regarding claim 22, Campbell teaches the apparatus as appear above (See the rejection of claim 18), and Campbell further teaches wherein the smokable material comprises at least one of tobacco or one or more humectants (Col. 5 lines 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,613,505) in view of Bone et al (US 2006/0255029).
Regarding claim 8, Campbell discloses an apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: 
5a heating zone (Shown in the figure below) for receiving an article (Fig. 2 C), the article (Fig. 2 C) comprising smokable material and heating material that is heatable by penetration with a varying magnetic field to heat the smokable material (Col. 5 lines 20-31); 
and a magnetic field generator (Fig. 2 #10 induction heating source) for generating a varying magnetic field that penetrates the heating zone (Shown in the figure below), the magnetic field generator (Fig. 2 #10 induction heating source) comprising a magnetically permeable 10core (Col. 5 lines 38-42) and a coil (Fig. 2 #12 excitation coil); 
(Col. 5 lines 38-42) comprises a magnetically permeable first portion (Fig. 2 #30 middle section) and magnetically permeable first and second arms (Fig. 2 #s 32 and 34 legs) extending from the first portion (Fig. 2 #30 middle section), wherein the coil (Fig. 2 #12 excitation coil) is wound around the first portion (Fig. 2 #30 middle section) of the core, and wherein the first and second arms (Fig. 2 #s 32 and 34 legs) of the core are on different sides of the heating zone (Shown in the figure below) wherein the first and second arms of the core are on opposite sides of the heating zone (Shown in the figure below). 

    PNG
    media_image1.png
    525
    576
    media_image1.png
    Greyscale

However, Campbell does not disclose wherein the core comprises third and fourth arms extending from the first portion, and wherein the third and fourth arms of the core are on opposite sides of the heating zone.
Nonetheless, Bone teaches wherein the core comprises third and fourth arms (Shown in the figure below) extending from the first portion, and wherein the third and (Shown in the figure below).

    PNG
    media_image2.png
    445
    595
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Campbell by incorporating the third and fourth arms as taught by Bone for the purpose of providing a receiving space for the article to be heated.
Regarding claim 9, Campbell in view of Bone teaches the apparatus as appears above (See the rejection of claim 8), and Bone further teaches wherein the first and third arms of the core extend from a first end of the first portion of the core (Shown in the figure below), and the second and fourth arms of the core extend from an opposite second end of the first portion of the core (Shown in the figure below).
Regarding claim 10, Campbell in view of Bone teaches the apparatus as appears above (See the rejection of claim 8), and Bone further teaches 

    PNG
    media_image3.png
    445
    595
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Campbell by incorporating the third and fourth arms as taught by Bone for the purpose of providing a receiving space for the article to be heated.
Regarding claim 11, Campbell in view of Bone teaches the apparatus as appears above (See the rejection of claim 8), and the combination of Campbell in view of Bone teaches wherein the first, second, third and fourth arms connect the first portion of the core to a second portion of the core, and wherein the second portion of the core is on an opposite side of the heating zone from the first portion of the core. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Campbell by incorporating the third and fourth arms as taught by Bone for the purpose of providing a receiving space for the article to be heated.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,613,505) as applied to claim 18, in view of Mironov et al (US 20160150825).
Regarding claim 23, Campbell teaches the apparatus as appear above (See the rejection of claim 18), but does not teach wherein the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material.
Nonetheless, Mironov teaches wherein the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material ([0015] lines 6-8), and a magnetic electrically-conductive material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heating material of Campbell with the ferromagnetic susceptor material as taught by Mironov for the purpose of providing a suitable material that is heated by induction.
Regarding claim 24, Campbell teaches the apparatus as appear above (See the rejection of claim 18), but does not teach wherein the heating material comprises a metal or a metal alloy.
Nonetheless, Mironov teaches wherein the heating material comprises a metal or a metal alloy ([0015] lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heating material of Campbell with the ferromagnetic susceptor material as taught by Mironov for the purpose of providing a suitable material that is heated by induction.
Regarding claim 25, Campbell teaches the apparatus as appear above (See the rejection of claim 18), but does not teach wherein the heating material comprises one or more materials selected from the group consisting of: aluminum ([0016] lines 1-2), gold, iron ([0015] lines 8-9), nickel ([0017] lines 6-8), cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heating material of Campbell with the susceptor material as taught by Mironov for the purpose of providing a suitable material that is heated by induction.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
For claims 1 and 8:

The legs of Campbell, identified in Fig. 2 as #s 32 and 34 produce a magnetic field which extends into the ovoid section (The ovoid section is not included in any drawing by Campbell but was marked onto Fig. 2 of Campbell by Examiner to point out the heating zone.) and forms the heating zone. The legs of Campbell are on opposing sides (Examiner considers opposing sides to be different sides.) of the heating zone. Claim 1 recites "first and second arms of the core are on different sides of the heating zone, and wherein the heating zone is elongate. The structures of Campbell broadly read on the structures of claim 1. 
Applicant argues that the heating zone is not the ovoid section identified in the Office Action's annotation, but rather there are two heating zones each shown as the dashed arc portions that are present in the original drawing from Campbell. Examiner respectfully disagrees.
Applicant is referring to the magnetic field lines produced by the magnetic core to indicate the heating zone. Examiner considers the part of the device where the magnetic field lines extend into to be the heating zone. Examiner outlines the area of the dive where the magnetic field lines extend to be the one and only heating zone in the device of Campbell. Examiner does not reference the “cassette tape” style mechanism or any structures related to Fig. 13 as alleged by Applicant.

For claims 8 and 11:

Bones does teach channels but the channels are formed by protrusions which Examiner considers to be the “third” and “fourth” arms. 
In response to applicant's argument that Bones is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, apparatus of Bones performs the operation of heating a magnetically susceptible workpiece using magnetic inductance. The uses similar structures i.e. a magnetic core, a coil wrapped around a portion of the core, and a channel between two legs of the core. It would be obvious to one of ordinary skill in the art to combine Campbell and Bones as the combination would be used to direct the magnetic fields produced by the magnetic core to heat a magnetically permeable workpiece.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761